Case 17-01302-JJG-11             Doc 2995         Filed 02/06/20         EOD 02/06/20 15:32:41              Pg 1 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 In re:                                                        Chapter 11

 hhgregg, Inc., et al.,1                                       Case No. 17-01302-JJG-11

                                Debtors.
                                                               (Joint Administration)


                  DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I)
            APPROVING SETTLEMENT AGREEMENT WITH THE TRAVELERS
             INDEMNITY COMPANY AND (II) GRANTING RELATED RELIEF

          hhgregg, Inc. and its above-captioned affiliated debtors and debtors-in-possession

 (collectively, the “Debtors”), hereby move the Court (the “Motion”) for the entry of an order,

 substantially in the form attached hereto as Exhibit A (the “Proposed Order”), pursuant to

 section 105(a) and 363 of title 11 of the United States Code (the “Bankruptcy Code”), Rule

 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule B-

 9019-1 of the Local Rules of the United States Bankruptcy Court for the Southern District of

 Indiana (the “Local Rules”), approving a settlement by and among the Debtors and The

 Travelers Indemnity Company and certain of its property casualty insurance and claim service

 company affiliates (“Travelers,” and together with the Debtors, the “Parties”), resolving the

 disposition of remaining collateral held as security by Travelers in connection with certain

 workers’ compensation, general liability and automobile insurance policies (the “Settlement” or

 “Settlement Agreement”). A copy of the Settlement Agreement is attached hereto as Exhibit B.

 In support of this Motion, the Debtors respectfully state as follows


 1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); HHG Distributing LLC (5875). The location of the Debtors’
 corporate headquarters is 4151 E. 96th Street, Indianapolis, IN 46240.
Case 17-01302-JJG-11             Doc 2995        Filed 02/06/20        EOD 02/06/20 15:32:41             Pg 2 of 24




                                     PRELIMINARY STATEMENT2

         1.       The proposed Settlement with Travelers is highly advantageous to the Debtors’

 estates and should be approved. The Settlement focuses on the disposition of approximately

 $1.93 million in collateral held and used by Travelers to backstop hhgregg, Inc.’s (the Debtor

 counterparty) contractual obligations certain insurance policies and related agreements.

 Although the coverage period ended years ago in November 2014, Travelers continues to work

 through workers’ compensation claims incurred in the normal course of the Debtors’ business

 and there is no firm end date when all such claims will be liquidated on a final basis. The

 unliquidated nature of the remaining claims also prevents precise determination of the collateral

 needed to satisfy premiums and contractual loss reimbursement obligations. But instead of tying

 up unnecessarily the entirety of the collateral for months if not years, the Parties entered into

 good faith negotiations the last several months to work through the various contingencies and

 risk profiles to reduce the collateral to an acceptable level.

         2.        These efforts have been successful. Under the proposed Settlement, the Debtors

 would see over $1.2 million in cash promptly returned to the estates and will incur no additional

 liability under the Travelers’ policies. Travelers can only look to the balance of the retained

 collateral to satisfy actual losses as the remaining workers’ compensation claims are liquidated.

 The Parties also agree to mutual releases, and the Travelers Proof of Claim (defined below)

 would be deemed satisfied in full if the Settlement is approved.                        Given the number of

 contingencies at stake, the much-needed return of about 65% of the collateral represents an

 excellent outcome for the Debtors’ estates.




 2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
 Settlement Agreement.
Case 17-01302-JJG-11        Doc 2995      Filed 02/06/20     EOD 02/06/20 15:32:41         Pg 3 of 24




        3.      Based on the foregoing, and as set forth in more detail in this Motion, the Debtors

 respectfully request that the Court enter an order approving the Settlement Agreement.

                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

 matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        5.      The statutory and legal predicates for the relief requested herein are section 105(a)

 of the Bankruptcy Code, Bankruptcy Rule 9019, and Local Rule B-9019-1.

                                         BACKGROUND

        6.      On March 6, 2017 (the “Petition Date”), the Debtors each filed voluntary petitions

 for relief under chapter 11 of the Bankruptcy Code. Pursuant to sections 1107 and 1108 of the

 Bankruptcy Code, the Debtors continue to operate their businesses and properties as debtors-in-

 possession. No trustee or examiner has been appointed in these cases.

        7.      On March 10, 2017, the Office of the United States Trustee appointed an official

 committee of unsecured creditors (the “Committee”).

        8.      As of the Petition Date, the Debtors operated 220 brick-and-mortar stores offering

 furniture, appliances, and electronics in 19 states under the names hhgregg and Fine Lines. As of

 the date of this Motion, the Debtors have liquidated their store assets through going-out-of-

 business sales. The Debtors, together with the Committee, are in the process of monetizing all

 other material assets.

 A.     The Travelers Insurance Policies and the Debtor’s Collateral.

        9.      Prior to the Petition Date, Travelers issued certain workers’ compensation,

 general liability, and automobile liability insurance policies (together, the “Travelers Policies”)

 for the benefit of Debtor, hhgregg, Inc. (“hhgregg”) and certain of its affiliated debtors
Case 17-01302-JJG-11           Doc 2995        Filed 02/06/20       EOD 02/06/20 15:32:41             Pg 4 of 24




 (collectively, the “Insureds”). The relevant period covered by the Travelers Policies spanned

 from November 1, 2003 through November 1, 2014. In addition, certain program agreements

 and related materials were entered into by Travelers and hhgregg that governed the insurance

 relationship with the Insureds under the policies (the “Program Agreement”).

         10.      For certain of the Travelers Policies, the hhgregg’s premiums and loss

 reimbursement obligations were determined, in part, by actual losses experienced by the

 Insureds. And such premiums and other obligations were backed by both cash collateral and a

 letter of credit posted by hhgregg. As of the date hereof, Travelers is holding $1,935,426.00 in

 cash collateral (the “Collateral”), consisting of cash in the amount of $91,798.00 and cash

 proceeds from the letter of credit in the amount of $1,843,628.00.

         11.      On November 3, 2017, Travelers filed proof of claim no. 1165 against hhgregg

 asserting a secured claim in the amount of $91,798.00 and an unliquidated general unsecured

 claim (the “Travelers Proof of Claim”).

 B.      The Proposed Settlement Resolving the Disposition of the Collateral.

         12.      Over the past several months the Parties engaged in good-faith negotiations to

 determine the amount of Collateral that should be returned to the Debtors and the amount

 retained by Travelers to satisfy the hhgregg’s contractual obligations under the Travelers Policies

 and the Program Agreement.

         13.      In substance, the Settlement provides substantial upside for the Debtors in the

 form of released Collateral funds, mutual releases, and full and complete satisfaction of the

 Travelers Proof of Claim. A summary of these and other key provisions of the Settlement

 Agreement are as follows:3


 3
  The summary of the Settlement Agreement contained herein (including throughout the balance of the Motion) is
 for discussion purposes only, and in all cases, the terms of the Settlement Agreement itself shall govern.
Case 17-01302-JJG-11       Doc 2995     Filed 02/06/20    EOD 02/06/20 15:32:41         Pg 5 of 24




                     Release of the Collateral Funds. Subject to the Effective Date, Travelers
                      will release $1,247,500.00 of the Collateral to the hhgregg’s estate (the
                      “Settlement Amount”). The remaining balance, $687,926.00, will be
                      retained by Travelers to satisfy hhgregg’s remaining obligations under the
                      Travelers Policies and the Program Agreement (the “Retained
                      Collateral”).

                     Payment of the Collateral Funds. Travelers will pay the Settlement
                      Amount within 15 business days after the Effective Date by wire transfer,
                      in immediately available funds, to hhgregg in care of Debtor Gregg
                      Appliances (in accordance with wire instructions already provided to
                      Travelers). Travelers will be authorized to retain the Retained Collateral
                      upon hhgregg’s receipt of the Settlement Amount.

                     Travelers Proof of Claim. Upon the Effective Date, the Travelers Proof of
                      Claim shall be deemed allowed and satisfied in full pursuant to the terms
                      of the Settlement, and the Debtors’ claims agent is authorized to update
                      the claims register accordingly.

                     No Further Monetary Obligations. The Debtors will have no further
                      monetary obligations under the Travelers Policies or the Program
                      Agreement, and Travelers will look solely to the Retained Collateral for
                      payment of any outstanding obligations under these agreements.
                      Travelers, in turn, will have no further obligations to the Insureds under
                      the Travelers Policies or the Program Agreement. Throughout the
                      remaining liquidation process, hhgregg and the other Insureds will
                      continue to cooperate with Travelers in the investigation and
                      administration of claims, and deliver upon request “reasonably available
                      information” in the Insureds’ possession, custody or control, pursuant to
                      Paragraph 11 of the Settlement Agreement.

                     Mutual Releases. Upon the Effective Date (and in the case of the Debtors,
                      upon hhgregg’s receipt of the Settlement Amount), the Settlement
                      provides for the mutual release of all claims by and among the Debtors
                      and Travelers except for the claims, rights and/or obligations arising under
                      the Settlement Agreement.

                                    RELIEF REQUESTED

        14.    The Debtors seek the entry of an order, pursuant to sections 105(a) and 363 of the

 Bankruptcy Code, Bankruptcy Rule 9019 and Local Rule B-9019-1, (a) approving the Settlement

 Agreement attached hereto as Exhibit B, and the Settlement described therein, and (b)

 authorizing and empowering the Debtors to settle the disposition of the Collateral as set forth
Case 17-01302-JJG-11          Doc 2995    Filed 02/06/20      EOD 02/06/20 15:32:41        Pg 6 of 24




 herein, pursuant to the terms set forth in the Settlement Agreement, and to take all steps

 necessary to carry out and otherwise effectuate the terms, conditions, and provisions of the

 Settlement Agreement.

                               BASIS FOR RELIEF REQUESTED

        15.     Bankruptcy Rule 9019 provides, in relevant part:

                On motion by the [debtor in possession] and after notice and a
                hearing, the court may approve a compromise or settlement.
                Notice shall be given to creditors, the United States trustee . . . and
                indenture trustee as provided in Rule 2002 and to any other entity
                as the court may direct.

 Fed. R. Bankr. P. 9019(a).

        16.     In describing the standard for evaluating a settlement under Bankruptcy Rule

 9019, the United States Court of Appeals for the Seventh Circuit has stated that settlements may

 be approved if they are in the best interests of the estate. In re Doctors Hosp. of Hyde Park, Inc.,

 474 F.3d 421, 426 (7th Cir. 2007). A focal point of this analysis “is a comparison of the value of

 the settlement with the probable costs and benefits of litigating.” Id. A number of factors often

 considered by courts in evaluating a proposed settlement include the “litigation’s probability of

 success, complexity, expense, inconvenience, and delay, including the ‘possibility that

 disapproving the settlement will cause a wasting of assets.’” Id. (citations omitted).

        17.     The analysis under Bankruptcy Rule 9019 is ultimately whether the settlement at

 issue “falls below the low end [of the range] of possible litigation outcomes.” Id. See also, In re

 Holly Marine Towing, Inc., 669 F.3d 796, 801-02 (7th Cir. 2012) (holding that where one

 possible outcome was that the estate would receive nothing, a settlement giving it 50 percent of

 the value of the asset in question was reasonable).

        18.     While the Court must “determine whether the proposed [settlement] is fair and

 equitable and in the best interest of the estate[,]” the Court is not required to conduct a full
Case 17-01302-JJG-11        Doc 2995      Filed 02/06/20     EOD 02/06/20 15:32:41         Pg 7 of 24




 evidentiary hearing regarding the propriety of settlement. Depoister v. Mary M. Holloway

 Found, 36 F.3d 582, 586-87 (7th Cir. 1994) (stating “[i]t is clear that Rule 9019(a) itself does not

 expressly obligate the court to hold an evidentiary hearing prior to approving a compromise

 under Rule 9019(a).”). Stated differently, in reaching a decision on whether to approve a

 settlement, the Court must make an informed and independent judgment but need not make an

 independent investigation of the facts, and it may give weight to the trustee’s informed judgment

 and consider the competency and experience of counsel supporting the compromise. Id. at 587-

 88; Matter of Rimsat, Ltd., 224 B.R. 685, 688 (Bankr. N.D. Ind. 1997) (citations omitted).

        19.     The Debtors endorse the Settlement as it easily satisfies the criteria governing

 approval Bankruptcy Rule 9019. The Debtors’ negotiations with Travelers over the last several

 months focused on a ranged of contingencies—primarily focused on workers’ compensation

 claims—under the Travelers Policies and Program Agreement that ultimately influenced the

 Settlement Amount. As noted above, premiums and loss reimbursements of contractual amounts

 under the Travelers Policies and the Program Agreement hinge on actual losses incurred by the

 Insureds. But actual losses will not be known with certainty until all claims under the policies

 have been liquidated and/or reconciled.       This process has been underway since coverage

 concluded on November 1, 2014 and it is not yet clear what additional time would be necessary

 to achieve finality. Thus, negotiations weighed factors that included the number of remaining

 workers’ compensation claims, the estimated liquidation value of such claims based on prior

 history, as well as an estimate of potential appeals of claim awards by workers’ compensation

 claimants. These contingencies were also compared against the Collateral amount and the risk

 level Travelers was willing to bear related to unliquidated claims.
Case 17-01302-JJG-11         Doc 2995         Filed 02/06/20   EOD 02/06/20 15:32:41      Pg 8 of 24




         20.     A majority of the above contingencies were resolved in favor of the Debtors’

 estates. The Settlement Amount—and its $1,247,500 in cash—constitutes about 65% of the

 Collateral held by Travelers. And when coupled with the fact that the cash will be paid on the

 Settlement’s Effective Date as opposed to months if not years down the road, the Debtors’ firmly

 believe negotiations have yielded the best possible outcome under the circumstances. What is

 more, the Debtors face no further monetary obligations under the Travelers Policies and Program

 Agreement, and the Travelers Proof of Claim is satisfied in full.

         21.     For the foregoing reasons, the Debtors have determined that the Settlement is fair,

 equitable, in the best interests of the Debtors’ estates, and well within the range of

 reasonableness for approval under Bankruptcy Rule 9019(a).             Accordingly, the Debtors

 respectfully submit that the Court should approve the Settlement Agreement.

                                                 NOTICE

         22.     Notice of this Motion will be separately provided to: (i) the U.S. Trustee; (ii)

 counsel to the Official Committee of Unsecured Creditors, and (iii) all intervening parties and

 counsel of record pursuant to that Order Granting Debtors’ Motion for Standing Order Limiting

 Notice (Doc. No. 1736) dated November 3, 2017 (Doc. No. 1810). The Debtors submit that no

 other or further notice is necessary.

         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed

 Order, substantially in the form attached as Exhibit A, granting the relief requested herein and

 granting all other just and proper relief.

                                    [Signature on following page]
Case 17-01302-JJG-11        Doc 2995     Filed 02/06/20     EOD 02/06/20 15:32:41         Pg 9 of 24




 Dated: February 6, 2020                         Respectfully submitted,

                                                 MORGAN, LEWIS & BOCKIUS LLP
                                                 Craig A. Wolfe
                                                 Jason R. Alderson
                                                 101 Park Avenue
                                                 New York, NY 10178
                                                 Telephone: (212) 309-6000
                                                 craig.wolfe@morganlewis.com
                                                 jason.alderson@morganlewis.com

                                                 -and-

                                                 /s/ Jeffrey A. Hokanson
                                                 ICE MILLER LLP
                                                 Jeffrey A. Hokanson (No. 14579-49)
                                                 One American Square, Suite 2900
                                                 Indianapolis, IN 46282-0200
                                                 Telephone: (317) 236-2100
                                                 jeff.hokanson@icemiller.com

                                                 Counsel to the Debtors and Debtors in Possession


                                  CERTIFICATE OF SERVICE

          I hereby certify that on January 31, 2020, I electronically filed the foregoing. Notice of
 this filing will be sent to the parties who have requested to receive notice through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.


                                                      /s/ Jeffrey A. Hokanson
                                                      Jeffrey A. Hokanson
Case 17-01302-JJG-11   Doc 2995    Filed 02/06/20   EOD 02/06/20 15:32:41   Pg 10 of 24




                                     EXHIBIT A

                                  PROPOSED ORDER
Case 17-01302-JJG-11             Doc 2995         Filed 02/06/20         EOD 02/06/20 15:32:41               Pg 11 of 24




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 In re:                                                        Chapter 11

 hhgregg, Inc., et al.,1                                       Case No. 17-01302- JJG -11

                                Debtors.
                                                               (Joint Administration)


         ORDER GRANTING MOTION OF THE DEBTORS FOR ENTRY OF
        AN ORDER (I) APPROVING SETTLEMENT AGREEMENT WITH THE
     TRAVELERS INDEMNITY COMPANY AND (II) GRANTING RELATED RELIEF

          This matter came before the Court on the Motion of the Debtors for Entry of an Order (I)

 Approving Settlement Agreement With The Travelers Indemnity Company and (II) Granting

 Related Relief [Dkt. No. _____] (the “Motion”)2 filed by hhgregg, Inc. and its above-captioned

 affiliated debtors and debtors-in-possession (collectively, the “Debtors”). A separate Notice of

 the Motion and Notice of Objection Deadline [Dkt. No. __] describing the Settlement and giving

 creditors, the U.S. Trustee and other parties in interest notice of the deadline for objections

 thereto—twenty-one (21) days from the date of service—in accordance with Bankruptcy Rule

 2002(a), 9019(a) and Local Rule B-9019-1, was filed and served contemporaneously. The Court


 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); HHG Distributing LLC (5875). The location of the Debtors’
 corporate headquarters is 4151 E. 96th Street, Indianapolis, IN 46240.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
Case 17-01302-JJG-11         Doc 2995       Filed 02/06/20      EOD 02/06/20 15:32:41           Pg 12 of 24




 having reviewed the Motion; the Court having found that (i) the Court has jurisdiction over this

 matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is proper in this district pursuant to 28

 U.S.C. §§ 1408 and 1409, (iii) this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

 (iv) no objections were filed to the Motion, and (v) the terms of the proposed Settlement

 described in the Motion are fair and equitable; after due deliberation, the Court having

 determined that the relief requested in the Motion is necessary and appropriate and that such

 relief is in the best interests of the Debtors, their estates, their creditors and all parties in interest;

 and good and sufficient cause having been shown, now finds that the Motion should be granted.

 Accordingly, it is HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein.

         2.      The Settlement Agreement attached to the Motion as Exhibit B, and the

 Settlement described therein, is approved pursuant to sections 105(a) and 363 of the Bankruptcy

 Code, Bankruptcy Rule 9019(a) and Local Rule B-9019-1.

         3.      The Debtors are authorized and empowered to settle the claims set forth in the

 Motion with Travelers, pursuant to the terms set forth in the Settlement Agreement, and to take

 all steps necessary to carry out and otherwise effectuate the terms, conditions and provisions of

 the Settlement Agreement.

         4.      This Order (including the Settlement Agreement attached as Exhibit B to the

 Motion), together with all of the findings of fact and conclusions of law contained herein and as

 set forth on the record of the hearing on the Motion, is and shall be final, binding and effective

 on all parties in interest in the Debtors’ chapter 11 cases (including, but not limited to, any

 subsequently appointed chapter 11 or chapter 7 trustee or any representative of any of the

 Debtors’ estates appointed pursuant to 11 U.S.C. § 1123), as well as on each of the Parties.
Case 17-01302-JJG-11       Doc 2995     Filed 02/06/20     EOD 02/06/20 15:32:41        Pg 13 of 24




        5.      This Court shall retain jurisdiction with respect to all matters arising from or

 related to the interpretation of this Order and the Settlement Agreement approved herein.


                                               ###
Case 17-01302-JJG-11   Doc 2995   Filed 02/06/20   EOD 02/06/20 15:32:41   Pg 14 of 24




                                    EXHIBIT B

                           SETTLEMENT AGREEMENT
Case 17-01302-JJG-11             Doc 2995     Filed 02/06/20    EOD 02/06/20 15:32:41       Pg 15 of 24




                                     SETTLEMENT AGREEMENT

         This settlement agreement (the “Agreement”) is entered into by and among hhgregg, Inc.
 (the “Debtor”) and The Travelers Indemnity Company and certain of its property casualty
 insurance and claim service company affiliates (“Travelers”). The Debtor and Travelers may be
 referred to herein collectively as the “Parties” or each individually as a “Party”.

                                                RECITALS

               WHEREAS, on March 6, 2017 (the “Petition Date”), the Debtor and certain of its

 affiliates (the “Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the

 United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the

 Southern District of Indiana, Indianapolis Division (the “Bankruptcy Court”), with such cases

 jointly administered and styled as In re hhgregg, Inc. et al., Case No. 17-01302-RLM (the

 “Bankruptcy Cases”);

               WHEREAS, prior to the Petition Date, Travelers issued certain workers’ compensation,

 general liability, and automobile liability insurance policies (together, the “Travelers Policies”)

 for the benefit of the Debtor and certain of its affiliated debtors (collectively, the “Insureds”)

 pursuant to which Travelers provided insurance to the Insureds for the period from approximately

 November 1, 2003 through November 1, 2014;

               WHEREAS, the Travelers Policies were issued in conjunction with and pursuant to a

 series of additional agreements governing the relationship between Travelers and the Debtor as

 described therein (collectively, the “Program Agreement”);

               WHEREAS, certain of the Travelers Policies are loss-sensitive because premiums and loss

 reimbursement payment obligations reflect, in part, the actual loss experience of the Insureds.

 Actual premiums due and loss reimbursements due are determined by actual losses and expenses

 and by reimbursement of contractual amounts;

               WHEREAS, pursuant to the Program Agreement, the Debtor’s obligations under the

 Travelers Policies were backed by both cash collateral and a letter of credit. Travelers is holding

 104658561.5
Case 17-01302-JJG-11             Doc 2995      Filed 02/06/20     EOD 02/06/20 15:32:41           Pg 16 of 24




 collateral in the total amount of $1,935,426.00 (the “Collateral”), consisting of cash in the amount

 of $91,798.00 and proceeds from the letter of credit in the amount of $1,843,628.00;

               WHEREAS, Travelers filed Proof of Claim Number 1165 against the Debtor (the

 “Travelers Claim”) in the Bankruptcy Cases asserting a secured claim in the amount of

 $91,798.00 and an unliquidated general unsecured claim;

               WHEREAS, the Parties dispute the amount of the Collateral required to provide for the

 Debtor’s obligations under the Travelers Policies and the Program Agreement and the amount of

 Collateral that should be returned to the Debtor’s bankruptcy estate (the “Dispute”); and

               WHEREAS, the Parties have exchanged information regarding the Dispute and now desire

 to amicably resolve the Dispute and all related matters pursuant to the terms and conditions set

 forth herein.

               NOW, THEREFORE, after good faith, arm’s length negotiations between the Parties, and

 in consideration of the foregoing Recitals and of the mutual promises, covenants, and releases

 hereinafter set forth and for other good and valuable consideration, the sufficiency and adequacy

 of which is hereby acknowledged by the Parties, the Parties hereto agree as follows:

                                                AGREEMENT

               1.     Each of the Recitals set forth above is incorporated herein by reference.

               2.     This Agreement is subject to and conditioned upon the entry of a Final Order (as

 defined herein) of the Bankruptcy Court approving this Agreement (the date on which the order

 approving this Agreement becomes a Final Order shall be referred to herein as the “Effective

 Date”). In the event that the Effective Date does not occur, this Agreement shall be deemed null

 and void and of no force or effect, and the Parties’ rights, claims, and defenses with respect to the

 Travelers Claim, the Collateral, and the Dispute shall revert to their prior positions, without

 prejudice. In such event, nothing (including the Recitals) contained in this Agreement, any motion,

                                                       2
 104658561.5
Case 17-01302-JJG-11           Doc 2995      Filed 02/06/20     EOD 02/06/20 15:32:41        Pg 17 of 24




 or certification filed seeking an order from the Bankruptcy Court approving this Agreement, or

 any correspondence or other communications related to the negotiations, drafting, or approval of

 this Agreement, shall be argued or deemed to be an admission against any Party’s interest in any

 litigation by and between any parties, and the Parties shall be automatically returned to their

 respective positions status quo ante. As used herein, the term “Final Order” means, as applicable,

 an order or judgment of the Bankruptcy Court or other court of competent jurisdiction approving

 this Agreement, provided that if the order or judgment is appealed or stayed within fourteen (14)

 days after its entry, the Effective Date shall not occur until such time as the stay has expired or has

 been lifted, and in the case of an appeal, the reviewing court with proper jurisdiction affirms the

 order or judgment and no timely subsequent appeal is taken seeking to reverse, stay, amend, or

 otherwise modify the order or judgment.

               3.   Subject to the occurrence of the Effective Date, the Parties agree that Travelers

 shall: (i) retain $687,926.00 from the Collateral (the “Retained Collateral”); and (ii) pay from the

 Collateral to the Debtor’s bankruptcy estate the aggregate amount of $1,247,500.00 (the

 “Settlement Amount”) in full and final settlement of the Dispute. The Parties shall effectuate this

 disposition of the Collateral in accordance with the procedures outlined below.

               4.   Within fifteen (15) business days of the Effective Date, in full satisfaction of all

 financial obligations of each Party to the other Party under the Program Agreement and the

 Travelers Policies, including any claims for remittance of any portion of the Collateral, and in full

 and final settlement of the Dispute, Travelers shall pay the Settlement Amount in immediately

 available funds by wire transfer to the Debtor in care of Gregg Appliances, Inc. (in accordance

 with wire instructions to be provided to Travelers prior to the filing of a motion seeking the

 approval of this Agreement).




 104658561.5
Case 17-01302-JJG-11           Doc 2995     Filed 02/06/20     EOD 02/06/20 15:32:41       Pg 18 of 24




               5.   Upon receipt of the Settlement Amount by the Debtor pursuant to Paragraph 4 of

 this Agreement, the Parties agree that Travelers shall retain the Retained Collateral. Further, upon

 receipt by the Debtor of the Settlement Amount, Travelers may use, apply or otherwise dispose of

 the Retained Collateral in its sole discretion.

               6.   Upon receipt of the Settlement Amount by the Debtor pursuant to Paragraph 4 of

 this Agreement, the Debtor shall not have any further monetary obligation to Travelers, Travelers

 shall not have any further monetary obligations to the Debtor, and Travelers shall look solely to

 the Retained Collateral for payment of any outstanding obligations under the Program Agreement.

               7.   Upon the Effective Date, the (i) Travelers Claim shall be deemed allowed and

 satisfied in full in accordance with the terms of this Agreement; and (ii) claims agent designated

 in the Bankruptcy Cases shall update the Debtors’ claims register to effectuate this Agreement

 including, without limitation, amending the claims register in the Bankruptcy Cases to reflect the

 terms of this Agreement and the satisfaction in full of the Travelers Claim.

               8.   As of the Effective Date, Travelers hereby irrevocably waives and releases any and

 all claims (as defined in section 101(5) of the Bankruptcy Code), counterclaims, defenses, rights

 of setoff and recoupment, debts, liens, losses, demands, damages, costs, and causes of action, of

 whatever nature arising out of or relating to the financial obligations of the Travelers Policies and

 the Program Agreement, whether known or unknown, whether accrued or unaccrued, matured or

 unmatured, liquidated or unliquidated, certain or contingent, asserted or not asserted, and whether

 founded in fact or law or equity, that Travelers may have against the Debtors (collectively, the

 “Travelers Released Claims”) and shall be barred from asserting any Travelers Released Claims;

 provided, however, that nothing in this release shall extend to disputes, claims, defenses and causes

 of action arising under this Agreement. For the avoidance of doubt, upon the Effective Date



                                                    4
 104658561.5
Case 17-01302-JJG-11            Doc 2995     Filed 02/06/20    EOD 02/06/20 15:32:41        Pg 19 of 24




 Travelers shall retain the Retained Collateral and may use, apply or otherwise dispose of the

 Retained Collateral in its sole discretion.

               9.    As of the Effective Date and receipt of the Settlement Amount by the Debtor

 pursuant to Paragraph 4 of this Agreement, the Debtors hereby irrevocably waive and release any

 and all claims (as defined in section 101(5) of the Bankruptcy Code), counterclaims, defenses,

 rights of setoff and recoupment, debts, liens, losses, demands, damages, costs and causes of action,

 of whatever nature arising out of or relating to the Travelers Policies, the Program Agreement, or

 the Collateral, whether known or unknown, whether accrued or unaccrued, matured or unmatured,

 liquidated or unliquidated, certain or contingent, asserted or not asserted, and whether founded in

 fact or law or equity, that the Debtors may have against Travelers (collectively, the “Debtors’

 Released Claims”) and shall be barred from asserting any and all Debtors’ Released Claims;

 provided, however, that nothing in this release shall extend to disputes, claims, defenses and causes

 of action arising under this Agreement. For the avoidance of doubt, the Debtors’ Released Claims

 shall include, but not be limited to, causes of action arising under chapter 5 of the Bankruptcy

 Code, if any, arising out of or relating to the Travelers Policies, the Program Agreement, and/or

 the Collateral.

               10.   All rights under Section 1542 of the California Civil Code, or any analogous state

 or federal law, are hereby expressly WAIVED, if applicable, with respect to any of the claims,

 injuries, or damages described in the releases in Paragraphs 8 and 9. Section 1542 of the California

 Civil Code reads as follows:

                     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
                     WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
                     EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
                     THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST
                     HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
                     WITH THE DEBTOR.



 104658561.5
Case 17-01302-JJG-11               Doc 2995    Filed 02/06/20     EOD 02/06/20 15:32:41          Pg 20 of 24




 Each Party giving a release hereby warrants that it is familiar with, has read and has consulted

 legal counsel of its choosing with respect to California Civil Code Section 1542 and that it

 understands that factual matters now unknown to it may have given or may hereinafter give rise

 to actions, legal or administrative proceedings, claims, liens, demands, debts, controversies,

 damages, costs, losses, liabilities and expenses which are presently unknown, unanticipated, and

 unsuspected, but are nevertheless intended to be encompassed within the release.

               11.   Notwithstanding anything herein:

                     (a)    Travelers will continue to investigate, administer and, when appropriate,

                     pay claims covered by the Travelers Policies;

                     (b)    the Agreement does not release the Debtor, or any other Insured under the

                     Travelers Policies, from duties to cooperate with Travelers in the investigation and

                     administration of claims, by continuing to deliver to Travelers, upon request,

                     reasonably available information regarding the claims that are in the Debtor’s, or

                     any other Insured’s, possession, custody, or control, and by authorizing third parties

                     in possession of such information to deliver it to Travelers; and

                     (c)    nothing in this Agreement will be deemed:

                            (i)      to modify the coverage provided by the Travelers Policies or in any

                            way to affect or to impair Travelers’ rights or obligations under the

                            Travelers Policies, including rights, defenses, and obligations concerning

                            claims and coverage, which will be determined thereunder;

                            (ii)     to create or permit a direct right of action by any holder of any claim

                            against Travelers or the Debtor;




                                                        6
 104658561.5
Case 17-01302-JJG-11               Doc 2995    Filed 02/06/20     EOD 02/06/20 15:32:41         Pg 21 of 24




                            (iii)    to preclude or limit, in any way, the rights of Travelers to contest

                            and/or litigate with any holder of any claim, the existence, primacy, and/or

                            scope of available coverage under any alleged applicable Travelers Policy;

                            (iv)     to relieve any holder of any claim from any obligation to file a proof

                            of claim in the Bankruptcy Cases; or

                            (v)      to preclude or limit, in any way, the Debtor’s defenses to any

                            existing or future claims by Travelers except to the extent released by this

                            Agreement.

               12.   The Parties acknowledge and agree that this Agreement is entered into for the

 purpose of avoiding the expense, delay, and uncertainty of litigation regarding the Travelers Claim,

 the Dispute, and the Collateral, and that nothing contained herein shall constitute, be introduced,

 treated, deemed, or otherwise interpreted or construed as:

                     (a)    an admission, waiver, evidence, or concession by any of the Parties hereto

                     of any liability or wrongdoing relating to the Collateral; or

                     (b)    evidence in any judicial or arbitration proceeding between the Parties,

                     except to enforce or defend the terms of this Agreement or in defense of any claim

                     released in whole or in part by this Agreement.

               13.   This Agreement is the entire agreement between the Parties with respect to the

 subject matter hereof. This Agreement supersedes any and all agreements, whether written or oral,

 that may have previously existed between the Parties with respect to the matters set forth herein.

 No statements, promises, or representations have been made by any Party to any other, or relied

 upon, and no consideration has been offered, promised, expected, or held out other than as

 expressly provided for herein.




 104658561.5
Case 17-01302-JJG-11            Doc 2995     Filed 02/06/20     EOD 02/06/20 15:32:41        Pg 22 of 24




               14.   The Parties each represents and warrants that the undersigned is fully authorized

 and empowered to execute and deliver this Agreement on behalf of, and to bind, each Party, as

 applicable, to the terms and conditions of this Agreement.

               15.   Each Party hereto represents and warrants that it has carefully read this Agreement

 in its entirety; that it has had an adequate opportunity to consider it and to consult with any adviser

 of its choice about it; that it understands all of its terms; that it has consulted with independent

 counsel of its choice, who answered to its satisfaction all questions that it had regarding this

 Agreement; that its undersigned representative is duly authorized to enter into this Agreement on

 its behalf; that it voluntarily assents to all of the terms and conditions contained herein; that by

 signing this Agreement it is bound by the terms and conditions contained herein; and that it is

 signing this Agreement voluntarily and of its own free will.

               16.   In the event of any ambiguity in this Agreement, no inferences shall be drawn

 against any Party on the basis of authorship of this Agreement.

               17.   No modification, amendment, or waiver of any of the terms or provisions of this

 Agreement shall bind any Party unless such modification, amendment, or waiver is in writing, has

 been approved by the Bankruptcy Court, and has been executed by a duly authorized representative

 of the Party against whom such modification, amendment, or waiver is sought to be enforced. If

 any part of this Agreement is held to be unenforceable by any court of competent jurisdiction, the

 unenforceable provision shall be deemed amended to the least extent possible to render it

 enforceable and the remainder of this Agreement shall remain in full force and effect.

               18.   This Agreement shall be binding upon and inure to the benefit of the Parties and

 their respective successors and assigns.




                                                      8
 104658561.5
Case 17-01302-JJG-11           Doc 2995     Filed 02/06/20    EOD 02/06/20 15:32:41       Pg 23 of 24




               19.   This Agreement shall be deemed to have been executed and delivered in the State

 of Connecticut and shall be governed by and construed in accordance with Connecticut law,

 without regard to its principles concerning conflicts of law.

               20.   This Agreement may be executed in counterparts, each of which shall be deemed

 an original but all of which together shall constitute one and the same instrument, and it shall

 constitute sufficient proof of this Agreement to present any copy, copies, or facsimiles signed by

 the Parties hereto. Delivery of an executed counterpart of a signature page by facsimile or PDF

 transmission shall be as effective as delivery of a manually executed counterpart.



                     [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 104658561.5
Case 17-01302-JJG-11        Doc 2995     Filed 02/06/20    EOD 02/06/20 15:32:41      Pg 24 of 24




 Dated: February __, 2020


  hhgregg, Inc.                                   THE TRAVELERS INDEMNITY
                                                  COMPANY; on behalf of itself and certain
  By:                                             of its property casualty insurance and claim
  Name:                                           service company affiliates
  Title:
                                                  By:
                                                  Name:
                                                  Title:

  Gregg Appliances, Inc., as to the release in
  Paragraph 9 of this Agreement.

  By:
  Name:
  Title:
  HHG Distributing, LLC, as to the release in
  Paragraph 9 of this Agreement.

  By:
  Name:
  Title:




                                                 10
 104658561.5
